DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivasan et al. (USPN 10,700,987) in view of Tsirkin (USPN 9,961,023).
Regarding claim 1, Sreenivasan teaches a method comprising: transmitting, by a client device to a host device, a plurality of packets via a network connection between the client device and the host device, the plurality of packets sized relative to one another within a search range defined by a maximum packet size and a minimum packet size [Col. 6, lines 55-67, packets are communicated based on minimum and maximum packet size based on the result of transmitting a discovery packet]; receiving, by the client device, one or more responses from the host device, at least one response indicative of validity of a packet received at the host device [Col. 4, line 61 – Col. 5, line 23, determines if packets are received and verifies validity, packet size and other parameters for the packets being communicated]; determining, by the 
However, Sreenivasan does not teach adjusting, by the client device, a size of a buffer of the client device based on the PMTU of the network connection; and providing, by the client device, packet data between the client device and the host device using the adjusted buffer so as to avoid disruption of the network connection between the client device and the host device.
Tsirkin teaches adjusting, by the client device, a size of a buffer of the client device based on the PMTU of the network connection [Col. 4, lines 34-56, buffer size is adjusted based on the received packet size]; and providing, by the client device, packet data between the client device and the host device using the adjusted buffer so as to avoid disruption of the network connection between the client device and the host device [Col. 4, lines 34-65, packets are communicated between client and host devices based on the adjusted buffer size and packet size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine PMTU and adjust the size of the buffer based on the PMTU so that  amount of memory that may be unproductively consumed can be reduced.
Regarding claims 2 and 10, Tsirkin teaches a receive buffer, the method further comprising: initializing, by the client device, the receive buffer to a predetermined maximum possible packet size [Col. 4, lines 34-37].

Regarding claims 8 and 16, Tsirkin teaches size of a buffer of the host device is adjusted based on the PMTU of the network connection [Col. 4, lines 34-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of a buffer of the host device based on the PMTU on the connection so that amount of memory that may be unproductively consumed can be reduced.
Regarding claim 9, Sreenivasan teaches an apparatus comprising: one or more processors [Fig. 4, 402]; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: transmit, to a host device, a plurality of packets via a network connection between the client device and the host device, the plurality of packets sized relative to one another within a search range defined by a maximum packet size and a minimum packet size [Col. 6, lines 55-67, packets are communicated based on minimum and maximum packet size based on the result of transmitting a discovery packet]; receive one or more responses from the host device, at least one response indicative of validity of a packet received at the host device [Col. 4, line 61 – Col. 5, line 23, determines if packets are received and verifies validity, packet size and other parameters for the packets being communicated]; determine a path maximum transmission unit (PMTU) of the network connection based on the receipt of the one or more responses [Col. 6, lines 27-67, determines maximum packet size 
However, Sreenivasan does not teach adjusting a size of a buffer of the client device based on the PMTU of the network connection; and providing packet data between the apparatus and the host device using the adjusted buffer so as to avoid disruption of the network connection between the apparatus and the host device.
Tsirkin teaches adjusting a size of a buffer of the client device based on the PMTU of the network connection [Col. 4, lines 34-56, buffer size is adjusted based on the received packet size]; and providing packet data between the apparatus and the host device using the adjusted buffer so as to avoid disruption of the network connection between the apparatus and the host device [Col. 4, lines 34-65, packets are communicated between client and host devices based on the adjusted buffer size and packet size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine PMTU and adjust the size of the buffer based on the PMTU so that  amount of memory that may be unproductively consumed can be reduced.
Regarding claim 17, Sreenivasan teaches a system comprising: a client device [Fig. 1, 101]; a host device [Fig. 1, 102]; wherein the client device comprises: one or more processors [Fig. 4, 402]; and memory storing instructions that when executed by the one or more processors, cause the client device to: transmit to the host device, a plurality of packets via a network connection between the client device and the host device, the plurality of packets sized relative to one another within a search range defined by a maximum packet size and a minimum packet size [Col. 6, lines 55-67, packets are communicated based on minimum and 
However, Sreenivasan does not teach adjusting a size of a buffer of the client device based on the PMTU of the network connection; and providing packet data between the client device and the host device using the adjusted buffer so as to avoid disruption of the network connection between the apparatus and the host device.
Tsirkin teaches adjusting a size of a buffer of the client device based on the PMTU of the network connection [Col. 4, lines 34-56, buffer size is adjusted based on the received packet size]; and providing packet data between the client device and the host device using the adjusted buffer so as to avoid disruption of the network connection between the apparatus and the host device [Col. 4, lines 34-65, packets are communicated between client and host devices based on the adjusted buffer size and packet size].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine PMTU and adjust the size of the buffer based on the PMTU so that  amount of memory that may be unproductively consumed can be reduced.
Allowable Subject Matter
Claims 3-7, 11-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai et al. (US-PGPUB 2021/0084617) teaches selecting reference information from a reference information set corresponding to the preset reference information type, by a terminal.  A first target data packet is obtained according to the selected reference information and the to-be-sent data packet.  The first target data packet is sent to the base station.
Wetterwald et al. (USPN 10,897,516) teaches storing data packets originated by a source device into a mass storage medium associated with a computing device by a computing device in a non-deterministic data network.  A data request originated by an access point device providing deterministic reachability to a deterministic device in a deterministic data network providing reachability to deterministic devices is received by the computing device, where the request specifies deterministic constraints associated with reaching the deterministic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464